 1   ROBERT P. ANDRIS, CA Bar No. 130290
       rpandris@gmail.com
 2   ANDRIS LAW OFFICES
     1301 Shoreway road, Suite 290
 3   Belmont, CA 94002
     Telephone: 650.619.5969
 4
     Attorney for Plaintiff Todd Wayne
 5

 6   KRISTA M. CABRERA, CA Bar No. 190595
       kcabrera@foley.com
 7   FOLEY & LARDNER LLP
     11988 EL CAMINO REAL, SUITE 400
 8   SAN DIEGO, CA 92130-2594
     TELEPHONE: 858.847.6700
 9   FACSIMILE: 858.792.6773
10   FELICIA S. O’CONNOR(Appearance Pro Hac Vice)
       foconnor@foley.com
11   FOLEY & LARDNER LLP
     500 Woodward Avenue
12   Suite 2700
     Detroit, MI 48226
13   TELEPHONE: 313.234.7172
     FACSIMILE: 313.234.2800
14
     Attorneys for Defendant Plantronics, Inc.
15
                                  UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18

19       TODD WAYNE,                                Case No. 5:20-cv-00699-NC

20                             Plaintiff,           Stipulation and Order Regarding Discovery
                                                    and Dispositive Motion Deadlines
21                v.
22       PLANTRONICS, INC,
23                         Defendant.
24

25

26

27

28
                                                     STIPULATION AND ORDER REGARDING DISCOVERY AND
                                                                       DISPOSITIVE MOTION DEADLINES
                                                                              CASE NO. 5:20-CV-00699-NC
     4819-3295-5633.1
 1                      Stipulation Regarding Discovery and Dispositive Motion Deadlines

 2           The parties, by and through their respective attorneys, respectfully submit this agreement and
 3
     stipulation regarding the Discovery Letter Brief filed by Defendant on July 1, 2021 and Plaintiff’s
 4
     Response to Defendant’s Discovery Letter Brief, filed on July 6, 2021. The parties agree as follows:
 5
             1. Plaintiff Todd Wayne will serve his discovery responses including responsive documents on
 6
                  Defendant on or before July 9, 2021.
 7

 8           2. The deposition of Plaintiff Todd Wayne will take place, via zoom, on a mutually agreeable

 9                date between July 23, and July 30, 2021.
10           3. The deadline for filing dispositive Motions will be adjourned to 30 days after the deposition of
11
                  Plaintiff Todd Wayne.
12
             4. The deadline for any hearing on a party’s dispositive Motion will be adjourned by the same
13
                  number as days by which the deadline for filing dispositive motions is adjourned.
14

15   The parties further agree to entry of the proposed order attached hereto.

16   It is so stipulated:

17
     /s/ Robert P. Andris                                /s/ Felicia S. O’Connor
18   ROBERT P. ANDRIS, CA Bar No. 130290                 KRISTA M. CABRERA, CA Bar No. 190595
        rpandris@gmail.com                                  kcabrera@foley.com
19   ANDRIS LAW OFFICES                                  FOLEY & LARDNER LLP
     1301 Shoreway road, Suite 290                       11988 EL CAMINO REAL, SUITE 400
20   Belmont, CA 94002                                   SAN DIEGO, CA 92130-2594
     Telephone: 650.619.5969                             TELEPHONE: 858.847.6700
21                                                       FACSIMILE: 858.792.6773
     Attorney for Plaintiff Todd Wayne
22                                                       FELICIA S. O’CONNOR (Appearance Pro Hac
                                                         Vice)
23   DATED: July 6, 2021                                   foconnor@foley.com
                                                         FOLEY & LARDNER LLP
24                                                       500 Woodward Avenue
                                                         Suite 2700
25                                                       Detroit, MI 48226
                                                         TELEPHONE: 313.234.7172
26                                                       FACSIMILE: 313.234.2800
27                                                       Attorneys for Defendant Plantronics, Inc.
28
                                                           1
                                                                      ORDER REGARDING DISCOVERY AND DISPOSITIVE
                                                                                             MOTION DEADLINES
                                                                                         CASE NO. 5:20-CV-00699-NC
     4819-3295-5633.1
 1   ROBERT P. ANDRIS, CA Bar No. 130290
       rpandris@gmail.com
 2   ANDRIS LAW OFFICES
     1301 Shoreway road, Suite 290
 3   Belmont, CA 94002
     Telephone: 650.619.5969
 4
     Attorney for Plaintiff Todd Wayne
 5

 6   KRISTA M. CABRERA, CA Bar No. 190595
       kcabrera@foley.com
 7   FOLEY & LARDNER LLP
     11988 EL CAMINO REAL, SUITE 400
 8   SAN DIEGO, CA 92130-2594
     TELEPHONE: 858.847.6700
 9   FACSIMILE: 858.792.6773
10   FELICIA S. O’CONNOR(Appearance Pro Hac Vice)
       foconnor@foley.com
11   FOLEY & LARDNER LLP
     500 Woodward Avenue
12   Suite 2700
     Detroit, MI 48226
13   TELEPHONE: 313.234.7172
     FACSIMILE: 313.234.2800
14
     Attorneys for Defendant Plantronics, Inc.
15
                                  UNITED STATES DISTRICT COURT
16
                               NORTHERN DISTRICT OF CALIFORNIA
17

18

19       TODD WAYNE,                                 Case No. 5:20-cv-00699-NC

20                             Plaintiff,            Order Regarding Discovery and
                                                     Dispositive Motion Deadlines
21                v.
22       PLANTRONICS, INC,
23                         Defendant.
24

25

26

27

28
                                                 1
                                                          ORDER REGARDING DISCOVERY AND DISPOSITIVE
                                                                                 MOTION DEADLINES
                                                                             CASE NO. 5:20-CV-00699-NC
     4819-3295-5633.1
 1
               ORDER REGARDING DISCOVERY AND DISPOSITIVE MOTION DEADLINES
 2

 3
     HAVING BEEN DULY ADVISED that the parties have stipulated to entry of this Order Regarding
 4
     Discovery and Dispositive Motion Deadlines, and the Court being otherwise advised in the premises:
 5

 6
                  IT IS HEREBY ORDERED as follows:
 7

 8
             1. Plaintiff Todd Wayne will serve his discovery responses including responsive documents on
 9
                 Defendant on or before July 9, 2021.
10
             2. The deposition of Plaintiff Todd Wayne will take place, via zoom, on a mutually agreeable
11
                 date between July 23, and July 30.
12

13           3. The deadline for filing dispositive Motions will be adjourned to 30 days after the deposition of

14               Plaintiff Todd Wayne.
15           4. The deadline for any hearing on a party’s dispositive Motion will be adjourned by the same
16
                 number as days by which the deadline for filing dispositive motions is adjourned.
17

18

19           IT IS SO ORDERED.                                     ISTRIC
                                                            T ES D        TC
20                                                        TA
                                                   ______________________
                                                                                                 O
                                                           S




                                                                                                  U
                                                          ED




                                                   Hon. Nathanael Cousins
                                                                                                   RT




21
                                                      UNIT




                                                                     TED
                                                              GRAN
22
                                                                                                       R NIA




23                                                                                             usins
                                                                                   ael M. Co
                                                      NO




                                                                            than
                                                                   Judge Na
                                                                                                       FO
                                                        RT




24
                                                                                                   LI




                                                               ER
                                                          H




                                                                                                 A




                                                                    N                             C
25                                                                                    F
                                                                        D IS T IC T O
                                                                              R
26

27

28
                                                               1
                                                                             ORDER REGARDING DISCOVERY AND DISPOSITIVE
                                                                                                     MOTION DEADLINES
                                                                                                 CASE NO. 5:20-CV-00699-NC
     4819-3295-5633.1
 1

 2                                        CERTIFICATE OF SERVICE
 3           I hereby certify that, on July 7, 2021, I served the foregoing via the court’s ECF system.
 4

 5

 6

 7                                                     /s/ Felicia S. O’Connor
                                                       Felicia S. O’Connor
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
                                                           PROPOSED ORDER REGARDING DISCOVERY AND DISPOSITIVE
                                                                                           MOTION DEADLINES
                                                                                       CASE NO. 5:20-CV-00699-NC
     4819-3295-5633.1
